Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Preliminary amendment received 7/2/2019 and IDSs received 10/2/2019 have been entered.

Election
Applicant’s election without traverse of Group I, claims 31-61 and 74 in the reply filed on 1/29/2021 is acknowledged. Claim 62-73 drawn to nonelected invention, are withdrawn from further consideration.
Claims 31-61 and 74 are presented for examination on the merits. 
Priority
This application is a CON of 15/673,191 (filed 8/9/2017) PAT 10520517 which is CON of 14/729,987 (filed 6/3/2015) PAT 9759731 which is a CON of 14/078,058 (filed 11/12/2013) PAT 9091701 which claims benefit of 61/725,292 (filed 11/12/2012).

Specification
The specification is objected to for inappropriate notation of an internet address. The specification contains embedded hyperlinks on page 42, [00178], line 13, and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Removal of the “http://” is sufficient to comply.

	The continuation data in page 1, [0001] need to be updated.

Claim Objections
Claim 32-33, 35 and 39-40 are objected to because of the following informalities:  the Markush group listed in the claim is not written in standard Markush language (such as “selected and ..." or “is any one of …or …).  Appropriate correction is required.
2173.05(h) Alternative Limitations - 2100 Patentability
2173.05(h) Alternative Limitations
I.    MARKUSH GROUPS
…When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper…

Claim 45 is objected to because of the following informalities:  Please spell out “SHUNT” (in line 7) at least in the first occurrence.  Appropriate correction is required.
Claim 48 is objected to because of the following informalities:  Please spell out “STAT” (in line 2) at least in the first occurrence.  Appropriate correction is required.

Claim Interpretation
Claims 32-41 recite only the intended use (or necessary result) without providing structural limitations to any active method steps, therefore are interpreted as drawn to desired/intended results. For example, claims 32-35 drawn to decrease of the subsequent DSI value as indication of certain treatment outcome, which only recites intended use/purpose without limiting the structure of the claimed method steps. In addition, claims 45, 48, 50-51, 53-54 and 61 broadly recite any mental activity/steps that are not claimed/defined to be distinct with structure/patentable limitations. Thus these claims do not provide patentable limitations to the claimed method. Therefore, these claims are rejected together with their respective independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 45-56 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 45 recites the limitation "SHUNT" in line 7.  There is insufficient antecedent basis for this limitation in claim 31. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 31-61 and 74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) – see MPEP 2106.04(II) and 2106.04(d).
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includs: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a law of nature. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception (law of nature). 
Regarding Step 1 (Yes), all of the claims are drawn to process under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), all of the claims are directed to a law of nature, a natural phenomenon, and an abstract idea. Based on the broadest reasonable interpretation of the claims, the claims as whole is directed to obtain liver function test values in a patient, derive disease severity index, plot the index values and determine the effectiveness of a treatment of a Prong two, No), because the recited steps of “receiving samples…; measuring concentration…; etc, …” of claims 47, 49, 55 and 60 directed to routine data gathering steps and steps of plotting/determining/performing statistical comparison/ computing/calculating/dividing of claims 45, 48, 50-51 and 61 drawn to mental steps (including use of equations/formula/plot), which are considered mental step/abstract idea that “can be performed in the human mind, or by a human using a pen and paper” or other instruments, and they are not claimed to be distinct from mental steps/analysis. Such comparisons and calculation do not add any markedly different characteristics to the law of natural/test values/DSI, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B (No), the combination of different steps is considered to reflect laws of nature/natural phenomena/abstract ideas/mental steps, does not amount to “significant more” than laws of nature/natural phenomena. The correlation between the liver function test values with disease severity index is considered reflect law of nature. Furthermore, the claims (such as claims 45, 48, 50-51 and 61) that drawn to data gathering steps recite steps at a high level of generality such that substantially all methods of measuring level of SHUNT and portal HFR value are covered and the recited steps that are well-understood purely conventional or routine in the relevant field. There is nothing in the record to suggest that the claims include any additional features that could add significantly more to the exception/law of nature. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 31-44 are rejected under 35 U.S.C. 102(b) as being anticipated by Mackay (Q J Med, 1968, 37(147):379-392).
Mackay teaches method of monitor the effectiveness of chronic liver disease treatment (title).
For Claims 31 and 32-41: the reference teaches a method comprising: determining a baseline Disease Severity Index value (“Disease Severity Index value” is not defined to be distinct from the teaching of G.O.T. and B.S.P., etc., page 380, 5th full paragraph, line 4++) in the patient prior to the treatment (page 381, 1st full paragraph++); determining at least one subsequent DSI value in the patient over time after initiating the treatment (page 382, 3rd full paragraph++); and comparing  the at least one subsequent DSI value to the baseline DSI value (page 383, Figs. 1-3).
For Claims 42-43: the reference teaches the chronic liver disease is chronic hepatitis (page 380, 1st full paragraph++).
For Claim 44: the reference teaches the treatment is immunosuppressive treatment: azathioprine (page 380, 2nd full paragraph, line 2++ and page 381, Table I).

Claims 31-44 and 74 are rejected under 35 U.S.C. 102(b) as being anticipated by Toyoda (Clin Gas and Hepatology, 2006, 4:1528-1536).
Toyoda teaches method of monitor the effectiveness of hepatocellular carcinoma treatment (title).
For Claims 31 and 32-41: the reference teaches a method comprising: determining a baseline Disease Severity Index value (“Disease Severity Index value” is not defined to be distinct from the teaching of combination of different markers: AFP, DCP and serum albumin score, etc., page 1530, left column, 1st full paragraph++) in the patient prior to the treatment/at the time of HCC diagnosis (page 1530, right column, 1st paragraph++); determining at least one subsequent DSI value in the patient over time after initiating the treatment (page 1531, Table 6); and comparing  the at least one subsequent DSI value to the baseline DSI value (page 1531, Fig. 2, page 1532, left column, 1st full paragraph++).
For Claims 42 and 74: the reference teaches the chronic liver disease is liver cancer: hepatocellular carcinoma (HCC, page 1529, left column, 1st paragraph, line 3++).
Claim 44: the reference teaches the treatment is anti-cancer treatments with chemotherapy (page 1529, Table 1, bottom legend line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 31-61 and 74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mackay and Toyoda in view of Wallack (Gas. 2012, 142:S911, IDS).
Mackay and Toyoda teach what is above as applied.
Mackay and Toyoda does not explicitly teach determining the DSI value by obtaining cholate test results comprising a portal/systemic hepatic filtration rate by receiving/measuring cholate compound in samples and processing the measured data as recited in claims 45-56 and 60-61, the first and second stable isotope labeled cholate is cholate-24-13C   as recited in claim 57, samples have been collected from the patient over intervals from two to seven time points after administration at the claimed time as recited in claims 58-59.  
Wallack teaches measuring SHUNT/HFR (end of Introduction) to assess disease severity (Primary Sclerosing Cholangitis):  obtaining distinguishable bile acid test results (Method, line 5++, healthy controls and varices were used, Method, line 8++ and Results, line 3++) in sample/serum after 60 min (Method, line 7), measuring distinguishable bile acid/cholate compound is a stable isotope labeled cholate compound such as cholate-24-13C (Methods, line 7++), and deriving/plotting/determining are all considered mental steps, which are not claimed/defined to be distinct from the teaching of cited art, which can be used for the same intended purposes including determining the effectiveness of treatment. 
For Claims 45-56, 60-61 and 58-59 concerning the sample collection time points and method of determine DSI, it is obvious to optimize the sample collection time points with the teaching of Wallack at 60 min after administering and to determine a DSI value as claimed to quantify hepatic function to reflect treatment efficacy for liver disease.


 In the instant case, the different time points of sample collection and the determining formula/curve/calculation are obvious over the cited references, which is “close enough” and the reference provide motivation to optimize data processing to reproducibly quantify hepatic function to monitor treatment efficacy.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to collect sample in claimed time points and to determine a DSI value. 
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all cited references teaches method of quantify liver disease severity and Wallack teaches the benefits of calculating HFR, SHUNT and STAT to reproducibly quantify hepatic function to measure and tracking disease severity. In addition, it would have been obvious to one skilled in the art to combine the teachings of Mackay, Toyoda and Wallack to achieve the predictable result of accurately measure and track the effectiveness of treatment of chronic liver disease.  
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the method including different sample collecting time and determining a DSI value, etc. are routine and known in the art.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 31-47 and 49-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 11, 13-25 of USPN 9091701. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method for monitor effectiveness of chronic liver disease treatment by determining a disease severity index value with similar method steps/analysis, wherein the patent also include calculating a disease severity index value using portal hypertension (claims 26-33), therefore, the method of the instant application are rendered obvious of the method in the patent.

Claims 31-47 and 49-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 9-18, 20-22 and 25-27 of USPN 9759731. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method for monitoring liver disease treatment by determining a disease severity index with similar method steps of analysis, wherein the patent also include additional biochemistry assays/markers, therefore, the method of the instant application are rendered obvious of the method in the patent.

Claims 31-47, 49-61 and 74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8-10, 12-20 and 22 of USPN 10520517. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to method of monitoring effectiveness of liver disease treatment by determining a disease severity index with similar method steps of analysis, wherein the patent include healthy subjects (claim 11), therefore, the method of the instant application are rendered obvious of the method in the patent.


Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653